Citation Nr: 1140593	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  04-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee injury with instability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial rating for right knee degenerative joint disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right ankle sprain with degenerative joint disease, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An August 2004 rating decision increased the rating for right ankle sprain with degenerative joint disease to 20 percent disabling, effective February 28, 2002.  This decision also granted a separate 10 percent rating for right knee degenerative joint disease.  Since these awards did not constitute a full grant of the benefits sought, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In November 2007, a hearing was held before a Decision Review Officer (DRO).  In September 2010, a hearing was held before the undersigned.  Transcripts of these hearings are of record.  At the time of the September 2010 Board hearing, the undersigned noted his acceptance of a form the Veteran submitted to VA on June 3, 2009, as a Substantive Appeal with regard to the issue of entitlement to an increased initial rating for GERD.  See Board Hearing Transcript (Tr.) at 2.  As such, that issue is properly within the Board's jurisdiction.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As detailed below, additional development is required before the Board can adjudicate the Veteran's increased rating claims.

First, the record reflects that there are outstanding private treatment records pertinent to the Veteran's right ankle and right knee disabilities.  Specifically, an October 2003 record from S.L.W., M.D., indicates that the Veteran was also treated on June 28, 2002, yet no such report of treatment is in the claims file.  Additionally, the Veteran submitted a record from J.W.B., M.D., in conjunction with his DRO hearing which appears incomplete, and his testimony reveals that additional treatment reports may now be available.  See DRO Hearing Tr. at 10.  Thus, upon remand, the AOJ should obtain complete records from these providers.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In addition, the most recent VA treatment records on file date from January 2010.  Therefore, updated VA treatment records must also be secured and associated with the claims file on remand.  See id.; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, the Veteran's most recent testimony reflects that his GERD symptoms may have increased in severity since his last examination in August 2008.  See Board Hearing Tr. at 23-28.  Therefore, upon remand, the Veteran should be scheduled for a VA examination that evaluates the current severity of this disability.  See VAOPGCPREC 11-95 (April 7, 1995) (noting that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Finally, while a November 2004 VCAA notice informed the Veteran of the evidence necessary to substantiate his claim for an increased rating for his right knee disability, he has not received any such notice with respect to his right ankle claim.  On remand, he should be so notified.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that sets forth the evidence necessary to establish an increased disability rating for right ankle sprain with degenerative joint disease.

2.  With any needed assistance from the Veteran, obtain all treatment records from Drs. S.L.W. and J.W.B.  If no such records are available, the Veteran's claims file should be clearly documented to that effect.

3.  Obtain any updated relevant VA treatment records dated since January 2010, which have not yet been associated with the claims folder.  If no such records are available, the Veteran's claims file should be clearly documented to that effect.

4.  After completing the development outlined in items 1-3 above, schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his service-connected GERD.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the claims folder.

5.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



